— Appeal from order of the Supreme Court, New York County (G. B. Smith, J.), entered April 2, 1982, dismissed, without costs, as superseded by the appeal taken from the order entered August 25, 1982. Order of the Supreme Court, New York County (G. B. Smith, J.), entered August 25, 1982 which, in part, denied defendants’ motion to dismiss the complaint modified, on the law, to dismiss plaintiff’s complaint and, except as so modified, affirmed, without costs. Plaintiff is a domestic corporation. Defendant is a partnership, a “national” law firm, with numerous offices both in California and New York. This action is brought under sections 476-a and 476-b of the Judiciary Law to restrain defendants from practicing law in this State. Leonard D. Jacoby and Stephen Z. Meyers, the only partners whose names appear in the firm name, are both admitted to practice in California. They are not admitted to practice in New York. Gail J. Koff, a partner whose name does not appear in the firm name, is admitted to the New York Bar and supervises the 15 or so neighborhood offices located in this State. Section 478 of the Judiciary Law makes it unlawful “for any natural person to practice or appear as an attorney-at-law * * * without having first been duly and regularly licensed and admitted to practice law in the courts of record of this state”. Section 476-a empowers the Attorney-General, upon his own information or upon the complaint of a private person or a bar association, to maintain an action to restrain the unlawful practice of the law. It also empowers a bar association to maintain such action upon application to a Justice of the Supreme Court, upon good cause shown, where written request has been made upon the Attorney-General and more than 20 days have elapsed since the making of such request and the Attorney-General has failed or refused to take such action. Section 476-b authorizes the issuance of an injunction to restrain the unlawful acts. The rise of multistate law firms has created new problems. The Code of Professional Responsibility has endeavored to deal with the problem here specifically presented by requiring (DR 2-102[D]): “A partnership shall not be formed or continued between or among lawyers licensed in different jurisdictions unless all enumerations of the members and associates of the firm on its letterhead and in other permissible listings make clear the jurisdictional limitations on those members and associates of the firm not licensed to practice in all listed jurisdictions; however, the same firm name may be used in each jurisdiction.” The defendants have complied with this reqúirement by listing on their stationery the names of the partners, with the name of Gail Koff leading the list. Following the names of Stephen Z. Meyers and Leonard D. Jacoby there is an asterisk which notes that they are members of the “California Bar”. In response to questioning upon the argument we were informed that the asterisk notation has since been corrected to read “California Bar Only”. This complies with DR 2-102(D). Since there is no question but that Mr. Jacoby and Mr. Meyers do not and have not performed services in this State and that such legal services as are performed in this State by the firm of Jacoby & Meyers are performed by attorneys duly licensed and admitted to the Bar of this State, we hold that there has been no violation of the Judiciary Law nor of the Code of Professional Responsibility. Accordingly, the complaint fails to state a cause of action. Concur — Sandler, Sullivan and Bloom, JJ.; Kupferman, J. P., and Kassal, J., dissent in separate memoranda as follows: